DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because in view of Applicant's disclosure, the medium is not limited solely to tangible embodiments [See Spec. at paragraph [0042] discloses that aspects of the embodiments including the “computer program product” …”may take the form of an …entirely software embodiment (including firmware, resident software, micro-code, etc”)].  Thus, the claimed subject matter, given the broadest reasonable interpretation, may be a carrier wave comprising of instructions and is, therefore, non-statutory.  The phrase “but is not limited to” and “any other medium which can be used to store the desired information” do not specifically exclude the use of carrier waves for storing information.  Further, the specification at the cited paragraph specifically gives “an entirely software embodiment” as an example of the form of which the computer program product may take.
The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO.  See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow).  The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.
     To overcome this type of 101 rejection, the claims need to be amended to include only the physical computer media (e.g. non-transitory computer readable storage medium) and to be unassociated with any transmission media or other intangible or non-functional media.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 8-9, 11-12, 15-16, 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2019/0222749 to Paulus et al. (“Paulus”).
 	Regarding claim 1, Paulus teaches a method, implemented by an information handling system comprising a processor, a memory accessible by the processor, a digital camera accessible by the processor, and a network interface connecting the information handling system to a computer network, the method comprising: 
detecting that a digital camera has been set to a privacy mode that limits access to the digital camera (paragraph [0030] teaches that step 604 in method 600 of Figure 6 is a step that determines if the privacy module of the computing device is set to a privacy mode; paragraph [0013] teaches that privacy mode is a setting that limits access to digital camera in the sense that said mode limits access to images captured by the camera.  In Figure 6 step 608, the device saves private images captured while in privacy mode to memory and this section is selectively limited in access); 
receiving a request to access the digital camera from an application (with regard to Figure 5, accessing the private images seen in the figure that are captured by the digital camera is considered accessing the digital camera; and the application to access the private images is reference number 500 the private image display interface); 
determining whether the requesting application is allowed access to the digital camera while the digital camera is in the privacy mode (paragraph [0025] teaches that authentication such as a verified pin or password may be required in order to access the images seen in Figure 5 that are captured and stored by the digital camera while in privacy mode); 
allowing access by the requesting application to the digital camera in response to the determination being that the requesting application is allowed access to the digital camera (paragraph [0025] teaches that the private images may be accessed and displayed/viewed when the credentials of a user have been authenticated); and 
inhibiting access by the requesting application to the digital camera in response to the determination being that the requesting application is disallowed access to the digital camera (also per paragraph [0025] the images in Figure 5 will not be displayed if private image viewing credentials of a user are not authenticated and verified).
 	Regarding claim 2, Paulus teaches the method of claim 1 wherein the detection that the digital camera has been set to the privacy mode further comprises: detecting a physical control on the digital camera has been placed in a privacy mode position (privacy button, reference number 204, is physically controlled by the user tapping the button to select or unselect privacy mode, see paragraphs [0019], [0030]).
 	Regarding claim 4, Paulus teaches the method of claim 1 wherein, in response to allowing access by the requesting application, the method further comprises: identifying a security action based on the application accessing the digital camera while the digital camera is in the privacy mode; and performing the identified security action (see paragraph [0025] regarding a security action which can for example be request for entry of a pin or password for authentication).
 	Regarding claim 5, Paulus teaches the method of claim 4 wherein the security action is selected from the group consisting of entry of a code by a user, entry of biometric data from the user, and a confirmation from a user, and wherein the method further comprises: authenticating the security action, wherein the allowing of access by the requesting application is inhibited in response to an unsuccessful authentication of the security action (see paragraph [0025] regarding requirement of entry of a pin or password to be verified; only if authentication is successful to confirm access is allowed by the user then appropriate access is permitted).
 	Claims 8-9, 11-12, and 15-16, 18-19 are rejected similarly to claims 1-2, 4-5.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 3, 10, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Paulus as applied to claim 1 above, and further in view of U.S. Pub. No. 2018/0103206 to Olson (“Olson”)
	Regarding claim 3, Paulus teaches the method of claim 2 wherein a set of positions on the digital camera include an ON mode position that allows general access to the images captured by the digital camera from a plurality of applications, and a privacy mode position (the on mode position is when the camera is used with normal, non-limited access when privacy mode is not turned on, and an alternative position is when privacy mode is turned on using button 204, such as in step 604).  Paulus is silent as to an OFF mode position that inhibits access to all the images captured digital camera from any application.
	Olson teaches a device may be powered off as necessary, alternatively to placing the device in a privacy mode (see paragraph [0023]). A device with a privacy mode setting may instead be in an off mode state and be powered off.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Paulus with that of Olson to include an off mode in addition to an on mode and privacy mode so that a user may save power when the camera functions are not needed.
	Claims 10 and 17 are rejected similarly to claim 3.
7.	Claim 6-7, 13-14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Paulus as applied to claim 1 above, and further in view of U.S. Pub. No. 2020/0334929 to Jeong et al. (“Jeong”).
	Regarding claim 6, Paulus teaches the method of claim 1 further comprising: prior to receiving the request: receiving a user selection of one or more applications that are allowed to use the digital camera while the camera is in the privacy mode; and storing an application identifier corresponding to each of the one or more applications in a nonvolatile memory area; and wherein the determining further comprises: receiving a requesting application identifier corresponding to the requesting application; and searching the nonvolatile memory area for the requesting application identifier, wherein the allowing is performed in response to the searching identifying the requesting application identifier in the nonvolatile memory area, and wherein the inhibiting is performed in response to an absence of the requesting application identifier in the nonvolatile memory area.  Paulus teaches in privacy mode that the user may set the images as selectively viewable or selectively synced to another device.  Paragraph [0013] teaches that the captured images are subject to a user-defined security protocol. However Paulus is silent as to storing the list of allowed users or applications to a nonvolatile memory.  
	Jeong teaches an authentication processor may include a memory in which a list of user devices permitted to have access to the image data is stored.  Thus, the memory is accessed to match whether the user inputting authentication data is allowed access based on the identifier stored in the nonvolatile memory.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Paulus with that of Jeong to store in a nonvolatile memory the users and applications that are allowed access to keep the digital images selectively viewable according to a user’s preferences thus enhancing privacy of captured images based on the situation or person.
 	Regarding claim 7, Paulus in view of Jeong teach the method of claim 6, Paulus further teaches: prior to receiving the request: receiving a selection of a security action corresponding to a selected one of the one or more applications, wherein the security action is performed when the selected application requests access to the digital camera while the digital camera is the privacy mode (paragraph [0013] teaches that the user may selectively synch or share with select other devices based on a user-defined security protocol, paragraph [0025] further teaches that a security action is performed for example requiring entry of a pin or password to authenticate a requesting user and confirm the user has access to the images).
Claims 13-14 are rejected similarly to claims 6-7.
Claim 20 is rejected similarly to claim 6.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R HSU whose telephone number is (571)270-3012. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AMY R. HSU
Examiner
Art Unit 2664



/AMY R HSU/Primary Examiner, Art Unit 2697